Citation Nr: 1140093	
Decision Date: 10/28/11    Archive Date: 11/07/11

DOCKET NO.  08-20 099	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUES

1.  Entitlement to service connection for irritable bowel syndrome.

2.  Entitlement to service connection for migraine headaches.

3.  Entitlement to service connection for generalized anxiety disorder with panic attacks.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. L. Rippel, Counsel


INTRODUCTION

The Veteran served on active duty from January 1999 to September 2006.  This case comes before the Board of Veterans' Appeals (Board) on appeal of an April 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.  Jurisdiction over the claims file was transferred to the Boise RO in May 2007 when the informed VA that he had moved to Idaho.


FINDINGS OF FACT

1.  The Veteran has irritable bowel syndrome (IBS) that originated during active service.

2.  The Veteran has migraine headaches that originated during active service.

3.  The Veteran has generalized anxiety disorder with panic attacks that originated during active service.


CONCLUSIONS OF LAW

1.  IBS was incurred in active duty.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2011). 

2.  Migraine headaches were incurred in active duty.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2011).

3.  Generalized anxiety disorder with panic attacks was incurred in active duty.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2011).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board notes that the Veteran has been provided all required notice, to include notice pertaining to the disability-rating and effective-date elements of his claims.  In addition, the Board has determined that the evidence currently of record is sufficient to establish the Veteran's entitlement to service connection for IBS, migraine headaches and generalized anxiety disorder with panic attacks.  Therefore, no further development is required under 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011) or 38 C.F.R. § 3.159 (2011).

I.  Legal Criteria

Service connection is granted for disability resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

II.  Analysis

The Veteran claims that service connection is warranted for IBS, migraine headaches and generalized anxiety disorder with panic attacks because they originated in service.  Noting that there is documentation of these disabilities in the service treatment record, current disability and an uncontroverted competent nexus opinion supporting his assertion, the Board agrees, and will grant service connection for the reasons that follow.

Pertinent service treatment records reflect that the Veteran was treated in service for an episode of gastroenteritis.  He was also involved in an automobile accident which occurred at moderate speed in May 2001.  He reported neck pain immediately following the accident.  His service separation examination reflects that there was a self-diagnosis of IBS along with a finding of migraine headaches.  Specifically, in the June 2006 examination report he noted daily irritable bowel syndrome and headaches which were worse since his last medical assessment.  The Veteran complained of cramping and explosive diarrhea followed by constipation and bloating.  His migraine headaches reportedly started after the car accident in Italy.  There is no indication of migraine headaches pre-existing this event.  He was referred to his primary care provider for exploration of headaches and IBS.  An accompanying examination report indicates abdominal pain, and it was again recommended that he follow up with primary care provider.  The Veteran was also seen for panic symptoms and stress in October 1999 and August 2002.  The diagnosis in 2002 was anxiety.  He also reported stress related to job and lifestyle in October 2001, January 2003 and December 2005.  

Post service, the Veteran was afforded two VA QTC examinations in connection with his claims.  Psychiatric evaluation dated in December 2006 noted a reported history of anxiety attacks beginning about seven years earlier.  The diagnosis was generalized anxiety disorder and panic disorder with agoraphobia.  The Veteran reported suicide thoughts during a period of rather extensive stress related to his Air Force duties about two years earlier.  

A general VA QTC examination was performed in December 2006.  The Veteran reported migraine headaches since 2001.  He also reported a significant family history of migraine headaches.  He described attacks of headaches, sensitivity to light and sound, nausea and vomiting lasting six hours to three days and occurring about weekly.  He used non prescription Excedrin Migraine for treatment.  As to IBS, he reported this since 2000.  He noted a related weight change from 200 to 245 pounds in six months.  He complained of frequent abdominal pain 2/3's of the year consisting of constant nausea, vomiting and alternating diarrhea and constipation.   He treated this with non prescription medication as well.  On examination, abdomen, rectal, mental and neurological systems were normal.  The diagnoses included IBS with subjective, intermittent abdominal cramping, alternating diarrhea and constipation and bloating, objective normal CBS abdominal exam, Migraine headaches, subjective history of intermittent headaches associated with nausea and vomiting, phono and photo sensitivity and positive family history of migraine headache, normal neurological examination.  

VA treatment records dated through April 2008 show treatment for complaints of anxiety and panic disorder, IBS and migraines.  

The Veteran's father and wife submitted statements along with the Veteran in July and August 2007 attesting to his current IBS, migraines and anxiety since service.  The Veteran submitted a migraine headaches, IBS and anxiety attack journal for the period from March to June 2007 chronicling his attacks over this time period.  He documented 28 anxiety/panic attacks, 57 IBS-related episodes and 18 migraine events.  

A September 2007 report from N.N., M.D., reflects that he has been the Veteran's primary health care provider from birth.  He reviewed the Veteran's service medical records, private and VA records, symptoms journal and statements from his wife, himself and his father.  Dr. N. observed the diagnosis of migraines in the QTC examination as well as in a May 2007 VA treatment record.  He observed current migraine headaches based on his examination and evidence review.  He also noted the Veteran's complaints of recurring headaches in service.  Dr. N. opined that despite the lack of diagnosis of migraine headaches in service, the additional information cited above supports his diagnosis of migraine headaches since approximately 2001.  

As to generalized anxiety disorder, Dr. N. noted the diagnosis on QTC examination as well as in VA treatment records dated in May 2007.  Anxiety symptoms were observed as early as October 1999 and anxiety as a chronic illness was noted in November 2005.  Dr. N. stated that it was his medical opinion that the Veteran currently diagnosed anxiety with panic attacks is directly connected with chronic anxiety with panic attacks symptoms that were both diagnosed numerous times during military service.  

As to IBS, Dr. N. noted the IBS diagnosis in December 2006 and in May 2007.   He noted that the Veteran was currently taking amytriptyline to treat IBS syndrome.  He noted that IBS was often associated with anxiety disorder.  He noted that the long reported symptoms of chronic stomach pain, abdominal cramping and alternating diarrhea and constipation were classic IBS signs.  It was therefore his medical opinion that the Veteran had current IBS that was directly connected to chronic irritable bowel symptoms exhibited in service.  

Dr. N. noted that he came to these medical opinions only after both examining the Veteran and reviewing all of the pertinent information noted earlier.  

The Board has considered the entirety of the evidence of record.  The Board finds Dr. N.'s medical opinion to be of considerable probative weight, as it is well-supported and consistent with the documented record and statements from the Veteran and other laypersons.  In addition, he reviewed the QTC examination reports.  

The findings of a physician are medical conclusions that the Board cannot ignore or disregard.  Willis v. Derwinski, 1 Vet. App. 66 (1991).  Further, the Board may not base a decision on its own unsubstantiated medical opinion, but rather may reach a medical conclusion only on the basis of independent medical evidence or adequate quotation from recognized medical treatises.  Colvin v. Derwinski, 1 Vet. App. 171 (1991).  The Board has no basis to disregard Dr. N.N.'s well-reasoned opinion.  Inasmuch as there is reference to a family history of migraines, the Board notes no indication that he entered service with a pre-existing condition.

In sum, the Board is of the opinion that the preponderance of the evidence supports the Veteran's claims.  Therefore, service connection for IBS, migraine headaches and generalized anxiety disorder with panic attacks is in order.


ORDER

Service connection irritable bowel syndrome is granted.

Service connection for migraine headaches is granted.

Service connection for generalized anxiety disorder with panic attacks is granted. 



____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


